Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-17-00774-CV

                                       Judy MILLSPAUGH,
                                             Appellant

                                                  v.

                BULVERDE SPRING BRANCH EMERGENCY SERVICES,
                                  Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21767
                          Honorable Karen H. Pozza, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
dismissing the Title 42 U.S.C. section 1983 claim is REVERSED, and the case is REMANDED
to the trial court for proceedings consistent with this opinion. It is ORDERED that Appellant Judy
Millspaugh recover her costs on appeal from Appellee Bulverde Spring Branch Emergency
Services.

       SIGNED July 18, 2018.


                                                   _____________________________
                                                   Karen Angelini, Justice